Judgments reversed on the law and facts, with costs, and complaint dismissed, with costs, on the ground that upon all the evidence the plaintiff has failed to establish any impairment of mind or body which continuously renders it impossible for him to follow a gainful occupation. All concur, except Love and Piper, JJ., who dissent and vote for affirmance. (The judgment appealed from is for plaintiff in an action under disability riders on two insurance policies; also appeal from judgment for plaintiff for costs and disbursements.) Present — Taylor, P. J., McCurn, Love, Vaughan and Piper, JJ.